SALE OF ACCOUNTS AND SECURITY AGREEMENT Date: May, 2009 Zagg Incorporated, a Nevada corporation, with its principal offices at .3855 South 500 West, Suite J, Salt Lake City, UT 84115 ("Seller") and Faunus Group International, Inc., a Delaware corporation ("FGI"), hereby agree, intending to be legally bound, to the terms and conditions set forth in this Sale of Accounts and Security Agreement ("Agreement"). Section 1.1Definitions. For the purposes of this Agreement and unless defined otherwise herein, all terms used shall have the meanings assigned to them in this Section 1.1: "AccountCs)" has the definition contained in the UCC and which shall include a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of or (ii) for services rendered or to be rendered. "Account Debtor" has the definition contained in the UCC and which includes any Person who is obligated on an Account, Chattel Paper or General Intangible. "Advance" means amounts advanced by FGI to the Seller under this Agreement. "Agreement" means this Agreement, including the Exhibits and any Schedules hereto, and all amendments, modifications and supplements hereto and thereto and restatements hereof and thereof. "Application" means each application made by Seller in connection with this Agreement. "Avoidance Claim" means any claim that any payment received by FGl from or for the account of an Account Debtor is avoidable under the Bankruptcy Code or any other debtor relief statute. "Chattel Paper" has the definition contained in the UCC and which includes a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. "Collateral" means and includes all of the Sellers' right, title and interest in and to each of the following, wherever located and whether now or hereafter existing or now owned or hereafter acquired or arising: (a) all Accounts, (b) Chattel Paper, (c) Commercial Tort Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g) General Intangibles, (h) Goods (including but not limited to all files, correspondence, computer programs, tapes, disks and related data processing software which contain information identifYing or pertaining to any of the Collateral or any Account Debtor or showing the amounts thereof or payments thereon or otherwise necessary or helpful in the realization thereon or the collection thereof, (i) Inventory, G) Investments, (k) Investment Property, (I) Letters of Credit and Letter of Credit rights, (m) all Supporting Obligations and (n) all cash and non-cash proceeds of the foregoing, including insurance proceeds. "Commercial Tort Claim" has the definition contained in the UCC. "Credit ApprovalCs) and Credit Approved" means, with regard to a Purchased Account, that FGI has accepted the risk of nonpayment as specified under the terms and conditions of this Agreement and with regard to the specific Purchased Accounts for which written credit approval has been given. If an Account Debtor, after receiving and accepting the delivery of Goods or services (subject to all warranties herein) for which FGl has given written Credit Approval, fails to pay a Purchased Account when due, and such nonpayment is due solely to financial inability to pay, FGI shall bear any loss thereon, subject to the terms and provisions stated herein. If nonpayment is due to any reason besides financial inability to pay, however, FGI shall not be responsible. Specifically, FGl shall not be responsible for any nonpayment of a Credit Approved Purchased Account: (a) because of the assertion of any claim or dispute by an Account Debtor for any reason whatsoever, including, without limitation, dispute as to price, terms of sales, delivery, quantity, quality, or other, or the exercise of any counterclaim or offset (whether or not such claim, counterclaim or offset relates to the specific Purchased Account); (b) where nonpayment is a consequence of enemy attack, civil commotion, strikes, lockouts, the act or restraint of public authorities, acts of God or force majeure; or (c) if any representation or warranty made by Seller to FGl in respect of such Purchased Account has been breached whether intentionally or unintentionally. The assertion of a dispute by an Account Debtor shall have the effect of negating any Credit Approval on the affected Purchased Account( s) and such Purchased Account(s) shall be at Full Recourse until paid or otherwise cleared from FGI's books. "Date of Collection" means the date a check, draft or other item representing payment on an invoice is received by FGI plus four (4) business days. "Deficiency Assessment" means charges as set forth in Section .3 of this Agreement applied to the difference between the minimum monthly net funds employed and the actual average net funds employed for the month and shall be chargeable to Reserve Account, or at FGI's option, payable by Seller on FGI's demand. "Default" means any of the events specified in Section 10 of this Agreement that, with the passage of time or giving of notice or both, would constitute an Event of Default. "Deposit Account" has the definition contained in the UCC and which includes any demand, time, savings, passbook or like account maintained with a bank, savings and loan association, credit union or like organization, other than an account evidenced by a certificate of deposit that is an instrument under the UCC. "Dispute or Disputed Account" means any claim, whether or not provable, bona fide, or with or without support, made by an Account Debtor as a basis for refusing to pay a Purchased Account, either in whole or in part, including, but not limited to, any contract dispute, charge back, credit, right to return Goods, or other matter which diminishes or may diminish the dollar amount or timely collection of such Account. "Documents" means a document oftitle or a receipt ofthe type described in UCC 7-201(2). "Equipment" has the definition contained in the UCC. "Event of Default" means any of the events specified in Section 10 of this Agreement. "Facility Amount" means $4,000,000; provided FOI may from time to time and at any time increase or decrease such amount in its sole and absolute discretion. "Financial Inability to Pay" means an Account Debtor's insolvency such that the value of its assets is exceeded by its fixed, liquidated and non-contingent liabilities. "Financing Statement" means each Uniform Commercial Code financing statement naming FGI as purchaser/secured party and the Seller as Seller/debtor, in connection with this Agreement. "Full Recourse" means those Purchased Accounts for which FGl has not given Credit Approval, for which Credit Approval has been withdrawn or revoked or with respect to which FGI is not responsible under Section 2. "GAAP" means generally accepted accounting principles consistently applied and maintained throughout the period indicated and consistent with the prior financial practice of the Person referred to. "General Intangible" has the definition contained in the UCC. "Goods" has the definition contained in the UCc. "Instrument" has the definition contained in the UCC and which includes a negotiable instrument or 2 any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. "Inventory" has the definition contained in the UCc. "Investment Property" has the definition contained in the UCC. "Letter of Credit Right" has the definition contained in the UCc. "Lien" means, as applied to the property of any Person, the filing of, or any agreement to give, any financing statement under the UCC or its equivalent in any jurisdiction. "Misdirected Payment Fee" means 15% of the amount of any payment on account of a Purchased Account which has been received by Seller and not delivered in kind to FGI within two business days following the date of receipt by SelleL "Net Invoice Amount" means the invoice amount of the Purchased Account, less returns (whenever made), all selling discounts (at FGI's sole option, calculated on shortest terms), and credit or deductions of any kind allowed or granted to or taken by the Account Debtor at any time. "Obligations" means all present and future obligations owing by Seller to FGI whether or not for the payment of money, whether or not evidenced by any note or other instrument, whether direct or indirect, absolute or contingent, due or to become due, joint or several, primary or secondary, liquidated or unliquidated, secured or unsecured, original or renewed or extended, whether arising before, during or after the commencement of any Bankruptcy Case in which Seller is a debtor (specifically including interest accruing after the commencement of any bankruptcy, insolvency or similar proceeding with respect to Seller, whether or not a claim for such post-commencement interest is allowed), including but not limited to any obligations arising pursuant to letters of credit or acceptance transactions or any other financial accommodations. "Original Term" means the term of this Agreement as reflected in Section 13 and "Term" means the Original Tenn and any extensions thereof. "person" means an individual, corporation, partnership, limited liability company, association, trust or unincorporated organization or a government or any agency or political subdivision thereof. "Purchase Price" means the price that FGI pays Seller for each Purchased Account which price shall equal the Net Invoice Amount less FGI's fees. "Purchased Account(s)" means an Account which is deemed acceptable for purchase as determined by FGI in the exercise of its reasonable sole credit or business judgment and for which FGI has made payment of the sum specified in Section 2 constituting FGI's acceptance of an Account. "Reserve Account" means (a) a bookkeeping account on the books ofFGI and/or (b) an account of FGI in which FGI deposits the Required Reserve Amount from time to time, in either case representing an unpaid portion of the Purchase Price, maintained by FGI to ensure Seller's performance with the provisions hereof. "Reserve Percentage" means 20% of the face amount of the Purchased Accounts and as such percent may change in accordance herewith. "Reserve Shortfall" means the amount by which the Reserve Account is less than the Required Reserve Amount. "Required Reserve Amount" means the Reserve Percentage multiplied by the unpaid balance of 3 all Purchased Accounts and as such amount may change in accordance herewith. "Schedule of Accounts" means a schedule of Accounts in a form supplied by FGI from time to time wherein Seller lists all the existing Accounts of Seller, which Seller is required to offer for sale to FGI under the terms of this Agreement. "Security Interest" means the Liens ofFGI on and in the Collateral affected hereby or pursuant to the terms hereof or thereof. "Supporting Obligation" has the definition contained in the UCc. 'Termination Fee" means a fee payable to FGI in the event Seller terminates this Agreement prior to maturity of the Original Term or Tern1 of this Agreement. "UCC" means the Uniform Commercial Code as in effect from time to time in the State of New York. Section 1.2Other Referential Provisions. (a)Except as otherwise expressly provided herein, all accounting terms not specifically defined or specified herein shall have the meanings generally attributed to such terms under GAAP including, without limitation, applicable statements and interpretations issued by the Financial Accounting Standards Board and bulletins, opinions, interpretations and statements issued by the American Institute of Certified Public Accountants or its committees. (b)All personal pronouns used in this Agreement, whether used in the masculine, feminine or 4 neuter gender, shall include all other genders; the singular shall include the plural, and the plural shall include the singular. (c)The words "hereof', "herein" and "hereunder" and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provisions of this Agreement. (d)Titles of Articles and Sections in this Agreement are for convenience only, do not constitute part of this Agreement and neither limit nor amplify the provisions of this Agreement, and all references in this Agreement to Articles, Sections, Subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits shall refer to the corresponding Article, Section, Subsection, paragraph, clause or sub clause of, or Schedule or Exhibit attached to, this Agreement, unless specific reference is made to the articles, sections or other subdivisions or divisions of, or to schedules or exhibits to, another document or instrument. (e)Each definition of a document in this Agreement shall include such document as amended, modified, supplemented or restated from time to time in accordance with the tern1S of this Agreement. Section 1.3Exhibits and Schedules. All Exhibits and Schedules attached hereto are by reference made a part hereof. Section 2. Purchase & Sale of Accounts (a)Seller hereby offers to sell, assign, transfer, convey and deliver to FGI, as absolute owner, in accordance with the procedure detailed herein, all of Seller's right, title and interest in and to Seller's Accounts; provided at no time shall the maximum aggregate amount paid by FGI for Accounts purchased from Seller outstanding on FGl's books exceed the Facility Amount. (b)Accounts shall be submitted to FGI on a Schedule of Accounts listing each Account separately. The Schedule of Accounts shall be in the form attached hereto as Schedule 1 or in such other form as required by FG I, and shall be signed by a person acting or purporting to act on behalf of Seller. At the time the Schedule of Accounts is presented, Seller shall also deliver to FGI one copy of a sales contract, purchase order, and invoice for each Account together with evidence of shipment, furnishing and/or delivery of the Goods or rendition of service(s). 5 (c)Any and all Purchased Accounts shall be purchased on either a Credit Approved or with Full Recourse basis, as determined by FGI in its sole and absolute discretion. In the absence of written Credit Approval, the Purchased Accounts shall be purchased at Full Recourse. If Goods are shipped or services are provided based on a verbal approval, it is Seller's responsibility to ensure that such approval is received in writing in a timely manner. Credit Approval(s) may be withdrawn, either orally or in writing, in FGI's sole and absolute discretion at any time if, in FGI's opinion, an Account Debtor's credit standing or ability to perform with respect to the applicable Account becomes impaired before actual delivery of Goods or rendering of services. Credit Approval(s) shall be limited to the specific terms and amounts indicated, and, notwithstanding any information subsequently provided to Seller by FGI, such Credit Approval(s) are automatically rescinded and withdrawn if the terms of sale vary from the terms approved by FGI, or if the terms of sale are changed by Seller without FGI's written Credit Approval on the new terms, or if the Purchased Account is not assigned to FGI within ten (10) days from the date of the invoice, or if the amount of outstanding Accounts of an Account Debtor exceed the maximum Credit Approval amount for the Account Debtor as determined by FGI from time to time.
